H. Brown, J.,
concurring. The judgment we reach in this case is required by the statutory law and case law which are applicable to the issues presented to us. I wonder, however, if the legislature is aware of the punitive, unfair types of forfeiture that are unleashed by R.C. 1531.20, as it is written.
Does the legislature really intend that a boat (whether it be worth five dollars or five million dollars) is to be confiscated simply because someone has fished (whether or not the fisherman is the owner) from the boat without a license? The statute makes possible a forfeiture of such a boat even if the owner does not know that the fisherman is unlicensed or that the boat is being used for the purpose of fishing.
This is comparable to enacting a law which would allow confiscation of an automobile when the driver of the vehicle is arrested for having an expired driver’s license. R.C. 1531.20 is a statute which screams for reexamination.
Miller, J., concurs in the foregoing concurring opinion.